DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 4 and 6 – 14 are pending.

Allowable Subject Matter
Claims 1 – 4 and 6 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 4 and 6 – 14 are allowed because the prior art of record fails to teach or suggest alone or in combination the physical layer includes an electrical sub-block and a logical sub-block, shared by the memory access protocol stack and the PCIe protocol stack is to physically transmit information to external devices, and the interface further includes: a transmitter to transmit data to the external devices over a link, wherein a link aggregates multiple lanes, a receiver to receive data from the external device over the link, wherein a lane represents a differential signal pair for transmission and a differential signal pair for reception; and separate sets of pins for implementing the memory access protocol stack and the PCIe protocol stack, as required by independent claims 1 and 14, in combination with the other claimed limitations (emphasis added).  US Patent No. 10,915,468 has successfully been disqualified as prior art by Applicant’s Statement of Common Ownership in the response filed 29 June 2022.  Therefore, the prior art fails to teach the details of the physical layer sub-blocks in combination with the interface transmitter, receiver, and separate set of pins, as required by independent claims 1 and 14.
Claims 2 – 4 and 6 – 13 are also allowed because of their dependence, either directly or indirectly, upon allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181